DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.

Status of the Claims
Claims 1-20 of US application 16/262,084 filed 1/30/19 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 2/3/21. Claims 1, 3-4, 15 and 17 were amended. Claims 10-14 were cancelled. Claims 21-25 were newly added. Claims 1-9 and 15-25 were examined. Examiner filed a final rejection.
Applicant filed proposed after-final amendments as part of an AFCP 2.0 request on 6/17/21. Examiner expressed that examiner did not believe that the after-final amendments would overcome the prior art of record, as recorded in the interview summary dated 7/13/21.
Applicant filed an RCE on 7/13/21. Claims 1, 5, 15 and 25 were amended. Claim 26 was newly added. Claims 1-9 and 15-26 are presently pending and presented for examination.

Response to Arguments
Regarding rejection under 35 USC 112(b): applicant’s amendments to claims 5 and 25 have obviated the previously given 112(b) rejections by clarifying the scope of the claims and making it clear exactly what characteristic of the left and right three-dimensional guidelines walls is being determined. The prior rejections of claims 5 and 25 under 35 USC 112(b) are therefore withdrawn.
Regarding rejection under 35 USC 103: Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 15, applicant argues that the prior art of record fails to teach the system and method, respectively, "wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and are adjustable by the user via a user interface device located in a dashboard of the vehicle" (See at least Remarks, page 11).
However, this argument is not persuasive because Lu does disclose a vehicle guidance system and method for aiding a user in navigating a vehicle wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]) and are adjustable by the user via a user interface device located in a dashboard of the vehicle (Lu discloses that the side overlays may be adjusted or curved or reconfigured (such as in response to a steering wheel angle of the vehicle or the like) to provide a dynamic overlay when the vehicle is being driven in reverse toward the trailer or targeted object [See at least Lu, 0048]. It will be appreciated that the steering wheel comprises a vehicle input device located in the dashboard, and that it is used in the cited paragraph of Lu to adjust the curvature of the walls. If applicant intended for a feature of the walls other than their curvature to be modified (i.e., the height as disclosed in [0033] of applicant’s specification), applicant may wish to amend the claims to recite so).

Regarding claims 2-9 and 16-20, these claims are also not allowable over the prior art of record since their respective parent claims, 1 and 15, are not allowable over the prior art of record.

Regarding claim 26, applicant’s arguments are moot since the claim is new. Claim 26 is rejected in the section of this office action entitled “Claim Rejections – 35 USC 103” as being unpatentable over Lu et al. (US 20100265048 A1) in view of Nakama (JP 2006160060 A).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, both claims, as amended, recite the limitation “a user interface device located in a dashboard of the vehicle”. However, this “dashboard” is not disclosed in applicant’s specification. Instead, applicant discloses an “instrument panel” in at least paragraph [0081] of applicant’s specification (Applicant discloses “the display device 136 may be readily seen by the user, e.g., on an instrument panel in an occupant cabin of the vehicle’ [See at least 0081 in applicant’s specification]). An instrumental panel is slightly broader than a dashboard, since while a dashboard as interpreted by one of ordinary skill in the art comprises the panels located below the windshield of a vehicle and including the steering wheel and various displays, an instrument panel can potentially be located anywhere in a vehicle.
In order to resolve this 112(a) rejection, examiner recommends that applicant amend the portions of these claims which currently read “a user interface device located in a dashboard of the vehicle” to instead read “a user interface device located on an instrument panel of the vehicle”, or another such similar amendment which resolves this issue. While this is examiner’s recommendation, it is of course ultimately applicant’s decision how applicant wishes to amend the claims.

Regarding claims 2-9 and 16-20, these claims are also rejected under 35 USC 112(a) because they do not resolve the above 112(a) issues of their respective parent claims 1 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of acquiring a vehicle steering angle and determining where guideline walls along the path of the vehicle would be located based on the steering angle and dimensions of the vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A vehicle guidance system for aiding a user navigating a vehicle, comprising: 
one or more processors; 
a memory communicably coupled to the one or more processors and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle; and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data, a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle, wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and are adjustable by the user via a user interface device located in a dashboard of the vehicle, and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle; and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view.  
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a 
The above claim steps are directed to the concept of acquiring a vehicle steering angle and determining where guideline walls along the path of the vehicle would be located based on the steering angle and dimensions of the vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional step of displaying the guidelines walls is insignificant extra-solution activity; merely outputting the judicial exception is not sufficient to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors are described in at least paragraphs [0026] and [0063] of applicant’s specification as merely a general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The vehicle guidance system of claim 1, wherein the guideline determination module further includes instructions to determine a width of each of the left and right three-dimensional guideline walls. {01263030 2}U.S. Patent Appln. Serial No. 16/262,084Page 4 of 13 Response to the Advisory Action mailed June 30, 2021  
However, determining the width of the guideline walls from claim 1 is something that a user could perform mentally and is therefore not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The vehicle guidance system of claim 2, wherein each of a position and the width of the left and right three-dimensional guideline walls is adjustable by the user.  
However, the act of changing the manner in which the judicial exception is displayed is not adequate to integrate the judicial exception into a practical application since merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The vehicle guidance system of claim 1, wherein the left and right three- dimensional guideline walls are spaced from each other and wherein the guideline determination module further includes instructions to determine a surface extending between the left three- dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view.
However, the act of visualizing a surface extending between two visualized guidelines walls is a concept that a user could visualize mentally and is therefore not adequate to integrate the judicial exception into a practical application. Furthermore, merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The vehicle guidance system of claim 1, wherein the guideline determination module further includes instructions to determine a curvature of the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel.  
However, the act of visualizing how guideline walls may curve based on the slope of the road is an act that could be performed by a user mentally and therefore does not serve to integrate the judicial exception into a practical application. 

Regarding claim 6, applicant recites The vehicle guidance system of claim 1, wherein: the acquisition module further includes instructions to, in response to a change in the steering angle, acquire updated data specifying the change in the steering angle; and the guideline determination module further includes instructions to determine, based on the updated data, the left and right three-dimensional guideline walls.  
	However, the act of re-visualizing how the guidelines might change responsive to a change in the steering angle of the vehicle is an act that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The vehicle guidance system of claim 1, wherein a color of the left and right three- dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel.  
However, assigning a different color to the guideline walls based on the direction and curvature of potential paths of travel is an act that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application. Further, 

Regarding claim 8, applicant recites The vehicle guidance system of claim 1, wherein the field of view is obtained from a camera sensor mounted on the vehicle.  
However, the camera sensor is described in at least [0020] of applicant’s specification as a general purpose camera. The use of generic computing components, such as a generic camera sensor, is not adequate to integrate the judicial exception into a practical application since their generic functionalities could be performed mentally by a user.

Regarding claim 9, applicant recites The vehicle guidance system of claim 1, wherein the field of view includes at least one of a rear view of the vehicle and a forward view of vehicle.
However, merely specifying the region that is observed does not change the fact that the observation could be performed mentally by a user and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites A method of aiding a user navigating a vehicle, comprising:
acquiring data that specifies a steering angle for the vehicle; determining, based on the steering angle data, a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle, wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and are adjustable by the user via a user interface device located in a dashboard of the vehicle, and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle; and 
configuring a display device to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view.  
The claim recites a series of steps and therefore is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring a vehicle steering angle and determining where guideline walls along the path of the vehicle would be located based on the steering angle and dimensions of the vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional step of displaying the guidelines walls is insignificant extra-solution activity; merely outputting the judicial exception is not sufficient to integrate the judicial exception into a practical application (Prong 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors are described in at least paragraphs [0026] and [0063] of applicant’s specification as merely a general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 16, applicant recites The method of claim 15, further comprising determining a width of the left and right three-dimensional guideline walls. {01263030 2}U.S. Patent Appln. Serial No. 16/262,084Page 6 of 13 Response to the Advisory Action mailed June 30, 2021 
However, determining the width of the guideline walls from claim 15 is something that a user could perform mentally and is therefore not adequate to integrate the judicial exception into a practical application.
 
Regarding claim 17, applicant recites The method of claim 15, wherein the left and right three-dimensional guideline walls are spaced from each other, the method further comprising: determining a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and displaying the surface by overlaying the surface on the field of view.  
However, the act of visualizing a surface extending between two visualized guidelines walls is a concept that a user could visualize mentally and is therefore not adequate to integrate the judicial exception into a practical application. Furthermore, merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 15, further comprising determining the left and right three- dimensional guideline walls based on a gradient of a road along the potential path of travel.  


Regarding claim 19, applicant recites The method of claim 15, further comprising, in response to a change in the steering angle, acquiring updated data specifying the change in the steering angle; and determining, based on the updated data, the left and right three-dimensional guideline walls.  
However, the act of re-visualizing how the guidelines might change responsive to a change in the steering angle of the vehicle is an act that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The method of claim 15, wherein a color of the left and right three-dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel.  
However, assigning a different color to the guideline walls based on the direction and curvature of potential paths of travel is an act that a user could perform mentally and therefore does not serve to integrate the judicial exception into a practical application. Further, outputting the modified color is merely outputting the judicial exception, which is not adequate to integrate the judicial exception into a practical application.

Regarding claim 21, applicant recites A vehicle guidance system for aiding a user navigating a vehicle, comprising: 
one or more processors; 
a memory communicably coupled to the one or more processors and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle; and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data, a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle, wherein theU.S. Patent Appln. Serial No. 16/262,084Page 7 of 13Response to the Advisory Action mailed June 30, 2021 left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and a slope based at least on a gradient of a road along the potential path of travel, and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle; and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view.  
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a 
The above claim steps are directed to the concept of acquiring a vehicle steering angle and determining where guideline walls along the path of the vehicle would be located based on the steering angle, dimensions of the vehicle, and gradient of the road, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional step of displaying the guidelines walls is insignificant extra-solution activity; merely outputting the judicial exception is not sufficient to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The one or more processors are described in at least paragraphs [0026] and [0063] of applicant’s specification as merely a general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 22, applicant recites The vehicle guidance system of claim 21, wherein the guideline determination module further includes instructions to determine a width of each of the left and right three-dimensional guideline walls.  
However, determining the width of the guideline walls from claim 1 is something that a user could perform mentally and is therefore not adequate to integrate the judicial exception into a practical application.

Regarding claim 23, applicant recites The vehicle guidance system of claim 22, wherein each of the height, a position, and the width of the left and right three-dimensional guideline walls is adjustable by the user.  
However, the act of changing the manner in which the judicial exception is displayed is not adequate to integrate the judicial exception into a practical application since merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 24, applicant recites The vehicle guidance system of claim 21, wherein the left and right three- dimensional guideline walls are spaced from each other and wherein the guideline determination module further includes instructions to determine a surface extending between the left three- dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view.  
However, the act of visualizing a surface extending between two visualized guidelines walls is a concept that a user could visualize mentally and is therefore not adequate to integrate the judicial exception into a practical application. Furthermore, merely outputting the judicial exception is not adequate to integrate the judicial exception into a practical application.

Regarding claim 25, applicant recites The vehicle guidance system of claim 21, wherein the guideline determination module further includes instructions to determine a curvature of the left and right three-dimensional guideline walls based on the gradient of the road along the potential path of travel.  
However, the act of visualizing how guideline walls may curve based on the slope of the road is an act that could be performed by a user mentally and therefore does not serve to integrate the judicial exception into a practical application. 

Regarding claim 26, applicant recites A vehicle guidance system for aiding a user navigating a vehicle, comprising: {01263030 2}U.S. Patent Appln. Serial No. 16/262,084Page 8 of 13 Response to the Advisory Action mailed June 30, 2021 
one or more processors; 
a memory communicably coupled to the one or more processors and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle, and a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data, a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle, wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle and are adjustable by the user via one of an adjustable knob, a slide, or a touchscreen, and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle; and a 
display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring a vehicle steering angle and determining where guideline walls along the path of the vehicle would be located based on the steering angle and dimensions of the vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of one or more processors, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the additional step of displaying the guidelines walls is insignificant extra-solution activity; merely outputting the judicial exception is not sufficient to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
 one or more processors are described in at least paragraphs [0026] and [0063] of applicant’s specification as merely a general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US 20100265048 A1), hereinafter referred to as Lu.
Regarding claim 1, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]); 
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]) and are adjustable by the user via a user interface device located in a dashboard of the vehicle (Lu discloses that the side overlays may be adjusted or curved or reconfigured (such as in response to a steering wheel angle of the vehicle or the like) to provide a dynamic overlay when the vehicle is being driven in reverse toward the trailer or targeted object [See at least Lu, 0048]. It will be appreciated that the steering wheel comprises a vehicle input device located in the dashboard, and that it is used in the cited paragraph of Lu to adjust the curvature of the walls. If applicant intended for a feature of the walls other than their curvature to be modified (i.e., the height as disclosed in [0033] of applicant’s specification), applicant may wish to amend the claims to recite so), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).

Regarding claim 2, Lu discloses The vehicle guidance system of claim 1, wherein the guideline determination module further includes instructions to determine a width of each of the left and right three-dimensional guideline walls (See at least Fig. 10 in Lu: Lu discloses that the vehicle guidance system displays 3D walls 430a-c with a thickness [See at least Lu, 0022]. It will be appreciated that the processor must determine these thicknesses in order to display the 3D walls [See at least Lu, 0029]).

Regarding claim 6, Lu discloses The vehicle guidance system of claim 1, wherein: 
the acquisition module further includes instructions to, in response to a change in the steering angle, acquire updated data specifying the change in the steering angle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
the guideline determination module further includes instructions to determine, based on the updated data, the left and right three-dimensional guideline walls (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).

Regarding claim 7, Lu discloses The vehicle guidance system of claim 1, wherein a color of the left and right three-dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel (See at least Figs. 4 and 10 in Lu: Lu discloses that farther in the direction of the rear of the vehicle, in which direction the vehicle is headed, the color of the left and right sidewalls varies [See at least Lu, 0037]).

Regarding claim 8, Lu discloses The vehicle guidance system of claim 1, wherein the field of view is obtained from a camera sensor mounted on the vehicle (Lu discloses that the field of view is obtained from a camera [See at least Lu, 0006]).

Regarding claim 9, Lu discloses The vehicle guidance system of claim 1, wherein the field of view includes at least one of a rear view of the vehicle and a forward view of vehicle (Lu discloses that the field of view is a rear view of the vehicle [See at least Lu, 0006]).

Regarding claim 15, Lu discloses A method of aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
acquiring data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); 
determining, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]) and are adjustable by the user via a user interface device located in a dashboard of the vehicle (Lu discloses that the side overlays may be adjusted or curved or reconfigured (such as in response to a steering wheel angle of the vehicle or the like) to provide a dynamic overlay when the vehicle is being driven in reverse toward the trailer or targeted object [See at least Lu, 0048]. It will be appreciated that the steering wheel comprises a vehicle input device located in the dashboard, and that it is used in the cited paragraph of Lu to adjust the curvature of the walls. If applicant intended for a feature of the walls other than their curvature to be modified (i.e., the height as disclosed in [0033] of applicant’s specification), applicant may wish to amend the claims to recite so), and wherein the left and right three- dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
configuring a display device to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).

Regarding claim 16, Lu discloses The method of claim 15, further comprising determining a width of the left and right three- dimensional guideline walls (See at least Fig. 10 in Lu: Lu discloses that the vehicle guidance system displays 3D walls 430a-c with a thickness [See at least Lu, 0022]. It will be appreciated that the processor must determine these thicknesses in order to display the 3D walls [See at least Lu, 0029]).

Regarding claim 19, Lu discloses The method of claim 15, further comprising, in response to a change in the steering angle, 
acquiring updated data specifying the change in the steering angle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
determining, based on the updated data, the left and right three-dimensional guideline walls (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).

Regarding claim 20, Lu discloses The method of claim 15, wherein a color of the left and right three-dimensional guideline walls varies based on at least one of a direction and a curvature of the potential path of travel (See at least Figs. 4 and 10 in Lu: Lu discloses that farther in the direction of the rear of the vehicle, in which direction the vehicle is headed, the color of the left and right sidewalls varies [See at least Lu, 0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Kato et al. (JP 2008049889 A), hereinafter referred to Kato.
Regarding claim 3, Lu discloses The vehicle guidance system of claim 2, wherein the position of the left and right three-dimensional guideline walls is adjustable by the user (Lu discloses that the overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]).
However, Lu does not explicitly disclose the system wherein the width of the left and right three-dimensional guideline walls is adjustable by the user.
However, Kato does teach a vehicle guidance display system wherein the width of the left and right three-dimensional guideline walls is adjustable by the user (See at least Figs. 6A-C in Kato: Kato teaches that as the steering angle decreases during a parking operation, the width of the outer guideline (L1-3, respectively) decreases to indicate that the user has lined the vehicle up with the desired parking space [See at least Kato, 0042-0043]). Both Kato and Lu teach methods for displaying guidelines for the route of a vehicle when the vehicle is steering. However, only Kato explicitly teaches where the guidelines may be made thicker in response to a steering angle of the user when the user is parking a vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guideline walls of Lu so that their width also changes responsive to a steering angle of a user, as in Kato. This variation in width improves convenience for the user since it can be used as an indication of when the user’s vehicle has lined up with a desired target (See at least [Kato, 0042-0043]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Homma et al. (US 20170039438 A1) in further view of Shimazu et al. (US 20200302657 A1), hereinafter referred to as Shimazu.
Regarding claim 4, Lu discloses The vehicle guidance system of claim 1, wherein the left and right three-dimensional guideline walls are spaced from each other (See at least Fig. 10: Lu discloses that sidewalls 430a and 430b are space apart from each other [See at least Lu, 0047]).
However, Lu does not explicitly disclose the vehicle guidance system wherein the guideline determination module further includes instructions to determine a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view.
However, Shimazu does teach a vehicle guidance system wherein the guideline determination module further includes instructions to determine a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and wherein the display device is further configured to display the surface by overlaying the surface on the field of view (See at least Fig. 20 in Shimazu: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction between sidewalls 81a and 81b and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]). Both Shimazu and Lu teach methods for displaying guide walls for vehicles. However, only 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance system of Lu to also display a plurality of surfaces between the two sidewalls, as in Shimazu. Doing so improves convenience and safety for the user by allowing the user to better perceive depth in the camera view by observing the size of surfaces receding into the distance (See at least Shimazu, Fig. 20: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]).

Regarding claim 17, Lu discloses The method of claim 15, wherein the left and right three-dimensional guideline walls are spaced from each other (See at least Fig. 10: Lu discloses that sidewalls 430a and 430b are space apart from each other [See at least Lu, 0047]).
However, Lu does not explicitly disclose the vehicle guidance method wherein the method further comprises determining a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and 
displaying the surface by overlaying the surface on the field of view.
However, Shimazu does teach a vehicle guidance method wherein the method further comprises determining a surface extending between the left three-dimensional guideline wall and the right three-dimensional guideline wall, and 
displaying the surface by overlaying the surface on the field of view (See at least Fig. 20 in Shimazu: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction between sidewalls 81a and 81b and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]). Both Shimazu and Lu teach methods for displaying guide walls for vehicles. However, only Shimazu explicitly teaches where a plurality of surfaces may extend between the two sidewalls in the image.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance system of Lu to also display a plurality of surfaces between the two sidewalls, as in Shimazu. Doing so improves convenience and safety for the user by allowing the user to better perceive depth in the camera view by observing the size of surfaces receding into the distance (See at least Shimazu, Fig. 20: Shimazu discloses that the guide wall image 80 may include a plurality of distance wall images 82a, 82b, and 82c that extend in the height direction and the horizontal direction and indicate the respective depth direction distances from the moving body 50 [See at least Shimazu, 0124]).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Seydoux et al. (US 20100062817 A1), hereinafter referred to as Seydoux.
Regarding claim 18, Lu discloses The method of claim 15.
 determining the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel.
However, Seydoux does teach a visual vehicle guidance system wherein a method comprises determining the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel (See at least Figs. 9 and 11 in Seydoux: Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly [See at least Seydoux, 0104]). Both Seydoux and Lu teach methods for guiding vehicles using guidelines on a display. However, only Seydoux explicitly teaches where the guidelines may be determined based on the gradient of a road surface on which the vehicle is traveling.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the guidance display system of Lu to also determine its guidelines based off of the slope of the terrain on which the vehicle travels. Doing so improves convenience for the user operating the vehicle by allowing the user to better view topography of the terrain and adjust their operation of the vehicle accordingly (See at least [Seydoux, 0103-0104]).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20100265048 A1) in view of Nakama (JP 2006160060 A), hereinafter referred to as Nakama.
Regarding claim 26, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]);
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
However, Lu does not explicitly teach the vehicle guidance system wherein the left and right guideline walls are adjustable by the user via one of an adjustable knob, a slide, or a touchscreen.
However, Nakama does teach a vehicle guidance system displaying left and right guideline walls overlaying a camera view wherein the left and right guideline walls are adjustable by the user via one of an adjustable knob, a slide, or a touchscreen (Nakama teaches that adjustment of guidelines displayed on a vehicle screen may be performed via operation input unit 7, which may be a touchscreen [See at least Nakama, 0017-0019]. Also see at least Figs. 4A-C in Nakama: Nakama further teaches that the guidelines may be left and right guidelines for a reversing vehicle [See at least Nakama, 0027-0028]). Both Lu and Nakama teach systems for displaying vehicle guideline walls overlaying a camera display. However, only Nakama explicitly teaches where the walls may be adjustable via a touchscreen.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the displayed walls of Lu to also be adjustable via touchscreen input, as in Nakama. Doing so improves accuracy of parking performed by the user by allowing the user to arbitrarily adjust the guidelines for specific parking spots (With regard to this reasoning, see at least [Nakama, 0004-0006]).

Allowable Subject Matter
Claims 5 and 21-25 contain allowable subject matter and would be allowable if the above 101 and 112 rejections are resolved. The closest prior art of record is Lu et al. (US 20100265048 A1) in view of Seydoux et al. (US 20100062817 A1), hereinafter referred to as Lu and Seydoux, respectively. The following is a statement of reasons for the indication of allowable subject matter in these claims:
Regarding claim 5, Lu discloses The vehicle guidance system of claim 1.
However, Lu wherein the guideline determination module further includes instructions to determine a curvature of the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel.
However, none of the prior art of record, taken either alone or in combination, teach or suggest a vehicle guidance system for aiding a user navigating a vehicle “wherein the guideline determination module further includes instructions to determine a curvature of the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel” (emphasis added) as claimed in claim 21.
While Lu discloses three-dimensional guidelines walls overlaid on the camera view of a rearview camera (See at least Fig. 4 and 4A in Lu and [Lu, 0037]) which may change in curvature depending on the steering angle of a driver’s steering wheel (See at least [Lu, 0048]), Lu fails to teach, disclose or discuss the gradient or slope of the road, let alone using such a gradient or slope in order to modify the curvature of the walls.
And while Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly (See at least Figs. 9 and 11 in Seydoux and [Seydoux, 0104]), these guide markers are not curved at all, so there is no reason that it would have been obvious to use the guide marker system of Seydoux to teach in the idea that road gradient measurements are used to adjust the curvature of vehicle guideline walls in a display. Even if combined with Lu, which does disclose curvature of vehicle guidelines walls, since neither reference teaches or suggests any relationship between curvature of guideline walls and the gradient of the road, it would be hindsight to assume that there is any such relationship present in the prior art of record.
For at least the above stated reasons, claim 5 contains allowable subject matter.

Regarding claim 21, Lu discloses A vehicle guidance system for aiding a user navigating a vehicle (See at least Figs. 4 and 4A in Lu: Lu discloses a rearview camera system with 3D graphic overlays to help the user navigate a vehicle [See at least Lu, 0037]), comprising: 
one or more processors (Lu discloses that the rearview imaging system includes an image processor for receiving data signals from the image capture device and superimposing the graphic overlay on the displayed image, as discussed later in Lu [See at least Lu, 0029]); 
a memory communicably coupled to the one or more processors (Anyone of ordinary skill in the art will appreciate that the processor discloses by Lu in [Lu, 0029] must comprise a memory in order to execute the procedures disclosed by Lu [See at least Lu, 0029]) and storing: 
an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to acquire data that specifies a steering angle for the vehicle (Lu discloses that the system may detect a steering wheel angle [See at least Lu, 0029]); and 
a guideline determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, based on the steering angle data (Lu discloses that in a rearview camera overlay, side overlays may be curved in response to a steering wheel angle of the vehicle [See at least Lu, 0048]), a left three-dimensional guideline wall and a right three-dimensional guideline wall that together identify a potential path of travel for the vehicle (See at least Figs. 10 and 10A in Lu: Lu discloses that the rearview camera of the vehicle may display left and right three-dimensional guideline walls [See at least Lu, 0022-0023]), wherein the left and right three-dimensional guideline walls each have a height based at least on a height of a portion of the vehicle (See at least Fig. 10A in Lu: Lu discloses that the guidelines walls are at such a height that they meet the height of the bumper of the vehicle [See at least Lu, 0023]), and wherein the left and right three-dimensional guideline walls have a distance therebetween based at least on a width of the vehicle (Lu discloses that the side overlays are indicative of segments extending rearward from the sides of the vehicle [See at least Lu, 0006]. Since the side overlays extend from the sides of the vehicle, it will be appreciated that the side overlays 430a and 430b, which appear in Figs. 10 and 10A, are based on the width of the vehicle); and 
a display device configured to display a field of view exterior to the vehicle and the left and right three-dimensional guideline walls, wherein the left and right three-dimensional guideline walls overlay the field of view (See at least Fig. 10 in Lu: Lu discloses that display unit ultimately displays a 3D trailer hitch alignment graphic overlay of the vehicle's projected rearward trajectory superimposed on a rear camera view [See at least Lu, 0022-0023]).
Seydoux teaches a visual vehicle guidance system wherein the guideline determination module further includes instructions to determine the left and right three-dimensional guideline walls based on a gradient of a road along the potential path of travel (See at least Figs. 9 and 11 in Seydoux: Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly [See at least Seydoux, 0104]).
However, none of the prior art of record, taken either alone or in combination, teach or suggest a vehicle guidance system for aiding a user navigating a vehicle “wherein the left and right three-dimensional guidelines walls each have…a slope based at least on a gradient of a road along the potential path of travel” (emphasis added) as claimed in claim 21.
(See at least Fig. 4 and 4A in Lu and [Lu, 0037]), Lu fails to teach, disclose or discuss the gradient or slope of these walls, let alone such a gradient or slope with respect to a road along the potential path of travel of the vehicle.
And while Seydoux teaches that vehicle 1 has an attitude sensor which determines slope of the terrain and adjusts guide markers 51 on a display accordingly (See at least Figs. 9 and 11 in Seydoux and [Seydoux, 0104]), these guide markers are not three-dimensional at all. Even if combined with Lu, which does disclose 3-D walls, since Lu does not discuss the slope of the 3-D walls at all, it would be hindsight to assume that an undiscussed slope of the 3-D guideline walls of the combination would be based on the gradient of the road along the potential path of travel.
For at least the above stated reasons, claim 21 contains allowable subject matter.

Regarding claims 22-25, these claims contain allowable subject matter by virtue of their dependence from claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668